73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Sandra L. MUEGLER, Appellant,v.Jack C. HARPER, Appellee.
No. 95-1551EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 17, 1995.Filed:  December 28, 1995.

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
Sandra L. Muegler brought this lawsuit driven by spite, not merit.  Unsurprisingly, the district court imposed monetary sanctions against her.  Muegler appeals the district court's order and we affirm.


2
Having considered the record, we agree with the district court that "[Muegler's] intent in bringing and pursuing this litigation was not to seek recompense for legitimate claims, but instead to harass and embarrass [Jack C. Harper] and cause him to incur needless legal expenses."   The district court's decision to impose sanctions is clearly correct.  Indeed, in light of Muegler's attorney's response to a question from the bench during oral argument conceding that the arguments raised on appeal were not made in the district court, Muegler's pursuit of this appeal borders on the frivolous.


3
We affirm the judgment of the district court.  See 8th Cir.  R. 47B.